On the 26th day of March, 1929, judgment was rendered in favor of Mrs. Virginia Drago, widow of Joseph Bevinetto, and against Oliver Dorsey in the sum of $3,500, in the Civil District Court for the Parish of Orleans which, on appeal to this court, was reduced to $2,500. The defendant condemned by the judgment having failed to respond, a rule was taken against William C. *Page 549 
J. Harris, surety on the appeal bond on the 24th day of October, 1930, which was made absolute. On June 6th, 1940, suit for revival of this judgment was filed in the Civil District Court, which resulted in a judgment in plaintiff's favor erroneously running against Oliver Dorsey, the defendant in the original suit. This appeal was prosecuted to this court in order to correct the error in the judgment. There being no dispute or contention about the matter and it appearing that plaintiff is entitled to the correction asked for,
It is ordered, adjudged and decreed that the judgment appealed from be reversed insofar as it runs against Oliver Dorsey, and that there now be judgment in favor of the plaintiff, Mrs. Virginia Drago, widow of Joseph Bevinetto, and now the wife of Joseph M. Lacaze, and against the defendant, William C.J. Harris, reviving the judgment heretofore rendered on November 21st, 1930, and signed on the 15th day of January, 1931, by Honorable E.K. Skinner, Judge of Division "C" of the Civil District Court for the Parish of Orleans; cost of this appeal to be paid by plaintiff and appellant and all other costs to be paid by defendant and appellee.
  Judgment corrected. *Page 670